Exhibit 10.1

Carl and Janet Pescio

P.O. Box 5831

Elko, Nevada 89802

February 19, 2007

Vista Gold Corp. and Allied Nevada Gold Corp.

 

Suite 5 — 7961 Shaffer Parkway

 

Littleton, Colorado

 

USA 80127

 

 

Dear Sirs:

Re:   Arrangement and Merger Agreement made as of the 22nd day of September 2006
(the “Arrangement Agreement”), among Vista Gold Corp., Allied Nevada Gold Corp.,
Carl Pescio and Janet Pescio

Any capitalized term not defined herein shall have the meaning given to it in
the Arrangement Agreement.

The Arrangement Agreement provides a Termination Date of “February 28, 2007 or
any later date as may be agreed to in writing by Vista and the Pescios”.

This letter is an agreement by Vista and the Pescios to extend the Termination
Date in the Arrangement Agreement until April 30, 2007.

Please sign the enclosed copy of this letter to evidence your agreement and
return it to our counsel attention John Stark at the following address: 
Stikeman Elliot LLP, Suite 1700 Park Place, 666 Burrard Street, Vancouver, BC 
V6C 2X8.

 

 

Yours truly,

 

 

/s/ Carl Pescio

 

 

Carl Pescio

 

 

 

 

 

and

 

 

/s/ Janet Pescio

 

 

Janet Pescio

 

 

 

To Carl and Janet Pescio:

 

 

The foregoing is acknowledged and agreed to:

 

 

 

 

 

Vista Gold Corp.

 

 

/s/ Gregory G. Marlier

 

 

Authorized Signatory

 

 

Gregory G. Marlier, Chief Financial Officer

 

 

 


--------------------------------------------------------------------------------